Exhibit 10.2



 
Amended and Restated Bylaws as approved on May 16, 2002, as further
amended on May 4, 2010
 
 
 
 
 
 
 
 
B Y L A W S
 
OF
 
HESKA CORPORATION
 
(a Delaware corporation)



 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
Offices
 
                 1.1  Principal Office.  The registered office of the
corporation shall be 1209 Orange Street, Wilmington, Delaware.
 
                1.2  Additional Offices.  The corporation may also have offices
at such other places, either within or without the State of Delaware, as the
Board of Directors (the "Board") may from time to time designate or the business
of the corporation may require.
 
ARTICLE 2
 
Meeting of Stockholders
 
                 2.1  Place of Meeting.  Meetings of stockholders may be held at
such place, either within or without the State of Delaware, as may be designated
by or in the manner provided in these Bylaws, or, if not so designated, as
determined by the Board.
 
                 2.2  Annual Meeting.  Annual meetings of stockholders shall be
held each year at such date and time as shall be designated from time to time by
the Board and stated in the notice of the meeting.  At such annual meetings, the
stockholders shall elect by a plurality vote the number of directors equal to
the number of directors of the class whose term expires at such meetings (or, if
fewer, the number of directors properly nominated and qualified for election) to
hold office until the third succeeding annual meeting of stockholders after
their election.  The stockholders shall also transact such other business as may
properly be brought before the meetings.
 
To be properly brought before the annual meeting, business must be either (a)
specified in the notice of meeting (or any supplement thereto) given by or at
the direction of the Board or the Chief Executive Officer, (b) otherwise
properly brought before the meeting by or at the direction of the Board or the
Chief Executive Officer, or (c) otherwise properly brought before the meeting by
a stockholder of record.  In addition to any other applicable requirements, for
business to be properly brought before the annual meeting by a stockholder, the
stockholder must have given timely notice thereof in writing to the Secretary of
the corporation.  To be timely, a stockholder's notice must be delivered
personally or deposited in the United States mail, or delivered to a common
carrier for transmission to the recipient or actually transmitted by the person
giving the notice by electronic means to the recipient or sent by other means of
written communication, postage or delivery charges prepaid in all such cases,
and received at the principal executive offices of the corporation, addressed to
the attention of the Secretary of the corporation, not less than 60 days nor
more than 90 days prior to the first anniversary of the date on which notice of
the prior year's annual meeting was mailed to stockholders.  A stockholder's
notice to the Secretary shall set forth as to each matter the stockholder
proposes to bring before the annual meeting (i) a brief description of the
business desired to be brought before the annual meeting and the reasons for
conducting such business at the annual meeting, (ii) the name and record address
of the stockholder proposing such business, (iii) the class, series and number
of shares of the corporation that are owned beneficially by the stockholder, and
(iv) any material interest of the stockholder in such business.  Notwithstanding
anything in these Bylaws to the contrary, no business shall be conducted at the
annual meeting except in accordance with the procedures set forth in this
Section; provided, however, that nothing in this Section shall be deemed to
preclude discussion by any stockholder of any business properly brought before
the annual meeting.
 
 
 

--------------------------------------------------------------------------------

 
The Chairman of the Board of the corporation (or such other person presiding at
the meeting in accordance with these Bylaws) shall, if the facts warrant,
determine and declare to the meeting that business was not properly brought
before the meeting in accordance with the provisions of this Section, and if he
or she should so determine, he or she shall so declare to the meeting and any
such business not properly brought before the meeting shall not be transacted.
 
2.3  Special Meetings.  Special meetings of the stockholders may be called for
any purpose or purposes, unless otherwise prescribed by statute or by the
Restated Certificate of Incorporation, only at the request of the Chairman of
the Board, by the Chief Executive Officer of the corporation or by a resolution
duly adopted by the affirmative vote of a majority of the Board.  Such request
shall state the purpose or purposes of the proposed meeting.  Business
transacted at any special meeting shall be limited to matters relating to the
purpose or purposes stated in the notice of meeting.
 
2.4  Action Without a Meeting.  Any action which may be taken at any annual or
special meeting of the stockholders of this corporation may be taken without a
meeting, without prior notice, and without a vote, if a consent or consents in
writing or electronic transmission, setting forth the action or actions so
taken, shall be signed by the holders of outstanding stock having not less than
the minimum number of votes that would be necessary to authorize or take such
action at a meeting at which all shares entitled to vote thereon were present
and voted.  Written consent or consents and, unless the Board otherwise
provides, reproduction in paper form of electronic consent or consents, shall be
delivered to the corporation by hand or certified mail, return receipt
requested, to its principal executive office, or to an officer or agent of the
corporation having custody of the book in which proceedings of meetings of
stockholders are recorded.
 
2.5  Notice of Meetings.  Except as otherwise required by law, written notice of
stockholders' meetings, stating the place, if any, date and time of the meeting,
the means of remote communications, if any, by which stockholders and proxy
holders may be deemed to be present and vote at such meeting, and, in the case
of a special meeting, the purpose or purposes for which such special meeting is
called, shall be given to each stockholder entitled to vote at such meeting not
less than ten (10) nor more than sixty (60) days prior to the meeting.
 
When a meeting is adjourned to another place, date or time, written notice need
not be given of the adjourned meeting if the place, if any, date and time
thereof and the means of remote communications, if any, by which stockholders
and proxy holders may be deemed to be present in person and vote at such
adjourned meeting, are announced at the meeting at which the adjournment is
taken; provided, however, that if the date of any adjourned meeting is more than
thirty (30) days after the date for which the meeting was originally noticed, or
if a new record date is fixed for the adjourned meeting, written notice of the
place, if any, date and time of the adjourned meeting shall be given in
conformity herewith.  At any adjourned meeting, any business may be transacted
which might have been transacted at the original meeting.
 
 
-2-

--------------------------------------------------------------------------------

 
Whenever, under the provisions of Delaware law or of the Restated Certificate of
Incorporation or of these Bylaws, notice is required to be given to any
stockholder it shall not be construed to mean personal notice, but such notice
(a) may be given in writing, by mail, addressed to such stockholder, at his or
her address as it appears on the records of the corporation, with postage
thereon prepaid, and such notice shall be deemed to be given at the time when
the same shall be deposited in the United States mail or (b) may be given by a
form of electronic transmission consented to by the stockholder to whom the
notice is given.
 
Whenever any notice is required to be given under the provisions of Delaware law
or of the Restated Certificate of Incorporation or of these Bylaws, a waiver
thereof in writing, signed by the person or persons entitled to said notice, or
a waiver by electronic transmission by the person entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent thereto.
 
2.6  Business Matter of a Special Meeting.  Business transacted at any special
meeting of stockholders shall be limited to the purposes stated in the notice,
except to the extent such notice is waived or is not required.
 
2.7  List of Stockholders.  The officer in charge of the stock ledger of the
corporation or the transfer agent shall prepare and make, at least ten (10) days
before every meeting of stockholders, a complete list of the stockholders
entitled to vote at the meeting arranged in alphabetical order, and showing the
address of each stockholder and the number of shares registered in the name of
each stockholder.  Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting for a period of at least ten
(10) days prior to the meeting: (a) on a reasonably accessible electronic
network, provided that the information required to gain access to such list is
provided with the notice of the meeting, or (b) during ordinary business hours,
at the principal place of business of the corporation.  If the meeting is to be
held at a place, then the list shall be produced and kept at the place of the
meeting during the whole time thereof, and may be inspected by any stockholder
who is present in person thereat.  If the meeting is to be held solely by means
of remote communication, then the list shall also be open to the examination of
any stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to access such list shall be
provided with the notice of the meeting.
 
2.8  Organization and Conduct of Business.  The Chairman of the Board or, in his
or her absence, the Lead Director, or in their absence, the Chief Executive
Officer of the corporation or, in their absence, such person as the Board may
have designated or, in the absence of such a person, such person as may be
chosen by the holders of a majority of the shares entitled to vote who are
present, in person or by proxy, shall call to order any meeting of the
stockholders and act as Chairman of the meeting.  In the absence of the
Secretary of the corporation, the Secretary of the meeting shall be such person
as the Chairman appoints.
 
               The Chairman of any meeting of stockholders shall determine the
order of business and the procedure at the meeting, including such regulation of
the manner of voting and the conduct of discussion as seems to him or her in
order.
 
 
-3-

--------------------------------------------------------------------------------

 
2.9  Quorum and Adjournments.  Except where otherwise provided by law, the
Restated Certificate of Incorporation, or these Bylaws, the holders of a
majority of the stock issued and outstanding and entitled to vote, present in
person or represented in proxy, shall constitute a quorum at all meetings of the
stockholders.  The stockholders present at a duly called or held meeting at
which a quorum is present may continue to do business until adjournment,
notwithstanding the withdrawal of enough stockholders to have less than a quorum
if any action taken (other than adjournment) is approved by at least a majority
of the shares required to constitute a quorum.  At any adjourned meeting at
which a quorum is present or represented, any business may be transacted which
might have been transacted at the meeting as originally notified.  If, however,
a quorum shall not be present or represented at any meeting of the stockholders,
the stockholders entitled to vote thereat who are present in person or
represented by proxy shall have the power to adjourn the meeting from time to
time, without notice other than announcement at the meeting, until a quorum
shall be present or represented.
 
2.10  Voting Rights.  Unless otherwise provided in the Restated Certificate of
Incorporation, each stockholder shall at every meeting of the stockholders be
entitled to one vote in person or by proxy for each share of the capital stock
having voting power held by such stockholder.
 
2.11  Majority Vote.  When a quorum is present at any meeting, the vote of the
holders of a majority of the stock present in person or represented by proxy and
entitled to vote on the subject matters shall decide any matter brought before
such meeting, unless the matter is one upon which by express provision of  law
or of the Restated Certificate of Incorporation or of these Bylaws, a different
vote is required, in which case such express provision shall govern and control
the decision of such matter.  For purposes of determining whether shares are
present and entitled to vote with respect to any particular subject matter,
abstentions and non-votes with respect to such subject matter shall be treated
as not present or entitled to vote on such subject matter, but shall be treated
as present and entitled to vote for all other purposes.
 
2.12  Record Date for Stockholder Notice and Voting. 
 
(i) For purposes of determining the stockholders entitled to notice of any
meeting or to vote, or entitled to receive payment of any dividend or other
distribution, or entitled to exercise any right in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the Board may fix, in advance, a record date, which shall not be more than sixty
(60) days nor less than ten (10) days before the date of any such meeting nor
more than sixty (60) days before any other action.  If the Board does not so fix
a record date, the record date for determining stockholders entitled to notice
of or to vote at a meeting of stockholders shall be at the close of business on
the business day next preceding the day on which notice is given or, if notice
is waived, at the close of business on the business day next preceding the day
on which the meeting is held.
 
(ii) For purposes of determining the stockholders entitled to consent to
corporate action in writing without a meeting, the Board may fix a record date,
which record date shall not precede the date upon which the resolution fixing
the record date is adopted by the Board, and which date shall not be more than
ten (10) days after the date upon which the resolution fixing such record date
is adopted by the Board.  If no record date has been fixed by the Board, the
record date for determining stockholders entitled to consent to corporate action
in writing without a meeting, when no prior action by the Board is required
under Delaware law, shall be the first date on which a signed written consent
setting forth the action taken or proposed to be taken is delivered to the
corporation by hand or certified mail, return receipt requested, to its
principal executive office, or to an officer or agent of the corporation having
custody of the book in which proceedings of meetings of stockholders are
recorded.  If no record date has been fixed by the Board and prior action by the
Board is required under Delaware law, the record date for determining
stockholders entitled to consent to corporate action in writing without a
meeting shall be the close of business on the day on which the Board adopts the
resolution taking such prior action.
 
 
-4-

--------------------------------------------------------------------------------

 
2.13  Proxies.  To the extent permitted by law, any stockholder of record may
appoint a person or persons to act as the stockholder's proxy or proxies at any
stockholder meeting for the purpose of representing and voting the stockholders'
shares.  The stockholder may make this appointment by any means the General
Corporation Law of the State of Delaware specifically authorizes, and by any
other means the Secretary of the corporation may permit.  A validly executed
proxy which does not state that it is irrevocable shall continue in full force
and effect unless (i) revoked by the person executing it, before the vote
pursuant to that proxy, by a writing delivered to the corporation stating that
the proxy is revoked or by a subsequent proxy executed by, or attendance at the
meeting and voting in person by, the person executing the proxy; or (ii) written
notice of the death or incapacity of the maker of that proxy is received by the
corporation before the vote pursuant to that proxy is counted; provided,
however, that no proxy shall be valid after the expiration of three years from
the date of the proxy, unless otherwise provided in the proxy.
 
2.14  Inspectors of Election.  The corporation shall, in advance of any meeting
of stockholders, appoint one or more inspectors of election to act at the
meeting and make a written report thereof.  The corporation may designate one or
more persons to act as alternate inspectors to replace any inspector who fails
to act.  If no inspector or alternate is able to act at a meeting of
stockholders, the person presiding at the meeting shall appoint one or more
inspectors to act at the meeting.  Each inspector, before entering upon the
discharge of his or her duties, shall take and sign an oath faithfully to
execute the duties of inspector with strict impartiality and according to the
best of his or her ability.
 
ARTICLE 3
 
Directors
 
3.1  Number, Election, Tenure and Qualifications.  The Board of the corporation
shall consist of not less than five (5) members nor more than nine (9) members
and shall be divided into three classes, designated as Class I, Class II and
Class III, as nearly equal in number as possible, and the exact number of
members of any future Board, and the exact number of directors in each Class,
shall be determined from time to time by resolution of the Board.  The Board
currently consists of eight (8) members, with Class I consisting of two (2)
directors, Class II consisting of three (3) directors and Class III consisting
of three (3) directors.
 
 
-5-

--------------------------------------------------------------------------------

 
Only persons who are nominated in accordance with the following procedures shall
be eligible for election as directors.  Nominations of persons for election to
the Board at the annual meeting, by or at the direction of the Board, may be
made by any nominating committee or person appointed by the Board; nominations
may also be made by any stockholder of record of the corporation entitled to
vote for the election of directors at the meeting who complies with the notice
procedures set forth in this Section.  Such nominations, other than those made
by or at the direction of the Board, shall be made pursuant to timely notice in
writing to the Secretary of the corporation.  To be timely, a stockholder's
notice shall be delivered personally or deposited in the United States mail, or
delivered to a common carrier for transmission to the recipient or actually
transmitted by the person giving the notice by electronic means to the recipient
or sent by other means of written communication, postage or delivery charges
prepaid in all such cases, and received at the principal executive offices of
the corporation addressed to the attention of the Secretary of the corporation
not less than 60 days nor more than 90 days prior to the first anniversary of
the date on which notice of the prior year's annual meeting was mailed to
stockholders.  Such stockholder's notice to the Secretary shall set forth (a) as
to each person whom the stockholder proposes to nominate for election or
reelection as a director, (i) the name, age, business address and residence
address of the person, (ii) the principal occupation or employment of the
person, (iii) the class, series and number of shares of capital stock of the
corporation that are owned beneficially by the person, (iv) a statement as to
the person's citizenship, and (v) any other information relating to the person
that is required to be disclosed in solicitations for proxies for election of
directors pursuant to Section 14 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder; and (b) as to the
stockholder giving the notice, (i) the name and record address of the
stockholder and (ii) the class, series and number of shares of capital stock of
the corporation that are owned beneficially by the stockholder.  The corporation
may require any proposed nominee to furnish such other information as may
reasonably be required by the corporation to determine the eligibility of such
proposed nominee to serve as director of the corporation.  No person shall be
eligible for election as a director of the corporation unless nominated in
accordance with the procedures set forth herein.
 
In connection with any annual meeting, the Chairman of the Board (or such other
person presiding at such meeting in accordance with these Bylaws) shall, if the
facts warrant, determine and declare to the meeting that a nomination was not
made in accordance with the foregoing procedure, and if he or she should so
determine, he or she shall so declare to the meeting and the defective
nomination shall be disregarded.
 
Directors shall serve as provided in the Restated Certificate of Incorporation
of the corporation.  Directors need not be stockholders.
 
3.2  Vacancies.  Vacancies and newly created directorships resulting from any
increase in the authorized number of directors may be filled by a majority of
the directors then in office, though less than a quorum, or by a sole remaining
director, and the directors so chosen shall hold office until the next annual
election at which the term of the class to which they have been elected expires
and until their successors are duly elected and shall qualify, unless sooner
displaced.  If there are no directors in office, then an election of directors
may be held in the manner provided by law.  In the event of a vacancy in the
Board, the remaining directors, except as otherwise provided by law or these
bylaws, may exercise the powers of the full Board until the vacancy is filled.
 
 
-6-

--------------------------------------------------------------------------------

 
3.3  Resignation and Removal.  Any director may resign at any time upon written
notice or by electronic transmission to the corporation at its principal place
of business or to the Chief Executive Officer or the Secretary.  Such
resignation shall be effective upon receipt of such notice unless the notice
specifies such resignation to be effective at some other time or upon the
happening of some other event.  Any director or the entire Board may be removed,
but only for cause, by the holders of a majority of the shares then entitled to
vote at an election of directors, unless otherwise specified by law or the
Restated Certificate of Incorporation.
 
3.4  Powers.  The business of the corporation shall be managed by or under the
direction of the Board which may exercise all such powers of the corporation and
do all such lawful acts and things which are not by statute or by the Restated
Certificate of Incorporation or by these Bylaws directed or required to be
exercised or done by the stockholders.
 
3.5  Place of Meetings.  The Board may hold meetings, both regular and special,
either within or without the State of Delaware.
 
3.6     Annual Meetings.  The annual meetings of the Board shall be held in the
four month period either immediately preceding or immediately following the
annual meeting of stockholders, and no notice of such meeting shall be necessary
to the Board, provided a quorum shall be present.  The annual meetings shall be
for the purposes of organization, and an election of officers and the
transaction of other business.
 
3.7  Regular Meetings.  Regular meetings of the Board may be held without notice
at such time and place as may be determined from time to time by the Board.
 
3.8  Special Meetings.  Special meetings of the Board may be called by the
Chairman of the Board, the Lead Director, the Chief Executive Officer or by a
majority of the Board upon one (1) day's notice to each director and can be
delivered either personally, or by telephone, express delivery service (so that
the scheduled delivery date of the notice is at least one (1) day in advance of
the meeting), telegram, facsimile transmission or electronic transmission, and
on five (5) day's notice, by mail. The notice need not describe the purpose of
the special meeting.
 
3.9  Quorum and Adjournments.  At all meetings of the Board, a majority of the
directors then in office shall constitute a quorum for the transaction of
business, and the act of a majority of the directors present at any meeting at
which there is a quorum shall be the act of the Board, except as may otherwise
be specifically provided by law or the Restated Certificate of
Incorporation.  If a quorum is not present at any meeting of the Board, the
directors present may adjourn the meeting from time to time, without notice
other than announcement at the meeting at which the adjournment is taken, until
a quorum shall be present.  A meeting at which a quorum is initially present may
continue to transact business notwithstanding the withdrawal of directors, if
any action taken is approved of by at least a majority of the required quorum
for that meeting.
 
 
-7-

--------------------------------------------------------------------------------

 
3.10      Action Without Meeting.  Unless otherwise restricted by law, the
Restated Certificate of Incorporation or these Bylaws, any action required or
permitted to be taken at any meeting of the Board or of any committee thereof
may be taken without a meeting, if all members of the Board or committee, as the
case may be, consent thereto in writing or by electronic transmission, and the
writing or writings or electronic transmission or transmissions are filed with
the minutes of proceedings of the Board or committee.  Such filing shall be in
paper form if the minutes are maintained in paper form and shall be in
electronic form if the minutes are maintained in electronic form.
 
3.11      Telephone Meetings.  Unless otherwise restricted by law, the Restated
Certificate of Incorporation or these Bylaws, any member of the Board or any
committee may participate in a meeting by means of conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and such participation in a meeting shall
constitute presence in person at the meeting.
 
3.12       Waiver of Notice.  Notice of a meeting need not be given to any
director who signs a waiver of notice or a consent to holding the meeting or an
approval of the minutes thereof, whether before or after the meeting, or who
attends the meeting without protesting, prior thereto or at its commencement,
the lack of notice to such director.  All such waivers, consents and approvals
shall be filed with the corporate records or made a part of the minutes of the
meeting.
 
                3.13       Fees and Compensation of Directors.  Unless otherwise
restricted by law, the Restated Certificate of Incorporation or these Bylaws,
the Board shall have the authority to fix the compensation of directors.  The
directors may be paid their expenses, if any, of attendance at each meeting of
the Board and may be paid a fixed sum for attendance at each meeting of the
Board or a stated salary as director.  No such payment shall preclude any
director from serving the corporation in any other capacity and receiving
compensation therefor.  Members of special or standing committees may be allowed
like compensation for attending committee meetings.
 
3.14      Rights of Inspection.  Any director shall have the right to examine
the corporation's stock ledger, a list of its stockholders and its other books
and records for a purpose reasonably related to his or her position as a
director.
 
3.15     The Lead Director.  If the Chairman of the Board is an employee of the
Corporation or is otherwise not independent (an "Inside Chairman"), the Board
may choose a Lead Director.  The Lead Director shall serve in this capacity at
the pleasure of the Board.  The Lead Director must be independent and must not
be an officer or employee of the Corporation.  The Lead Director is expected to
chair sessions involving only the independent Directors, among other
responsibilities as the Board may provide.
 
 
ARTICLE 4
 
Committees of Directors
 
4.1       Selection.  The Board may, by resolution passed by a majority of the
entire Board, designate one or more committees, each committee to consist of one
or more of the directors of the corporation.  The Board may designate one or
more directors as alternate members of any committee, who may replace any absent
or disqualified member at any meeting of the committee.
 
In the absence or disqualification of a member of a committee, the member or
members thereof present at any meeting and not disqualified from voting, whether
or not he or she or they constitute a quorum, may unanimously appoint another
member of the Board to act at the meeting in the place of any such absent or
disqualified member.
 
 
-8-

--------------------------------------------------------------------------------

 
                4.2       Power.  Any such committee, to the extent provided by
law and to the extent provided in the resolution of the Board, shall have and
may exercise all the powers and authority of the Board in the management of the
business and affairs of the corporation, and may authorize the seal of the
corporation to be affixed to all papers which may require it.
 
4.3      Committee Minutes.  Each committee shall keep regular minutes of its
meetings and report the same to the Board when required.
 
ARTICLE 5
 
Officers
 
5.1      Officers Designated.  The officers of the corporation shall be chosen
by the Board and shall be a Chief Executive Officer, a President, a Secretary
and a Chief Financial Officer.  The Board may also choose one or more Executive
Vice Presidents, one or more Vice Presidents, and one or more assistant
Secretaries.  Any number of offices may be held by the same person, unless the
Restated Certificate of Incorporation or these Bylaws otherwise provide.
 
5.2      Appointment of Officers.  The officers of the corporation, except such
officers as may be appointed in accordance with the provisions of Section 5.3 or
5.5 of this Article 5, shall be chosen in such manner and shall hold their
offices for such terms as are prescribed by these Bylaws or determined by the
Board.  Each officer shall hold his or her office until his or her successor is
elected and qualified or until his or her earlier resignation or removal.  This
section does not create any rights of employment or continued employment.  The
corporation may secure the fidelity of any or all of its officers or agents by
bond or otherwise.
 
5.3      Subordinate Officers.  The Board may appoint, and may empower the Chief
Executive Officer to appoint, such other officers and agents as the business of
the corporation may require, each of whom shall hold office for such period,
have such authority and perform such duties as are provided in the Bylaws or as
the Board may from time to time determine.
 
5.4      Removal and Resignation of Officers.  Subject to the rights, if any, of
an officer under any contract of employment, any officer may be removed, either
with or without cause, by an affirmative vote of the majority of the Board, at
any regular or special meeting of the Board, or if such officer has not been
chosen or approved by the Board, by the Chief Executive Officer.
 
Any officer may resign at any time by giving written notice to the
corporation.  Any resignation shall take effect at the date of the receipt of
that notice or at any later time specified in that notice; and, unless otherwise
specified in that notice, the acceptance of the resignation shall not be
necessary to make it effective.  Any resignation is without prejudice to the
rights, if any, of the corporation under any contract to which the officer is a
party.
 
 
-9-

--------------------------------------------------------------------------------

 
5.5      Vacancies in Offices.  A vacancy in any office because of death,
resignation, removal, disqualification or any other cause shall be filled in the
manner prescribed in these Bylaws for regular appointment to that office.
 
5.6      Compensation.  The salaries of all officers of the corporation shall be
fixed from time to time by the Board and no officer shall be prevented from
receiving a salary because he or she is also a director of the corporation.
 
5.7      The Chairman of the Board.  The Chairman of the Board shall, if
present, perform such other powers and duties as may be assigned to him or her
from time to time by the Board.  If there is no elected Chief Executive Officer,
the Chairman of the Board shall also be the Chief Executive Officer of the
Corporation and shall have the powers and duties prescribed in Section 5.8 of
this Article 5.
 
5.8      The Chief Executive Officer.  Subject to such supervisory powers, if
any, as may be given by the Board to the Chairman of the Board, if there be such
an officer, the Chief Executive Officer of the Corporation, shall preside at all
meetings of the stockholders in the absence of the Chairman of the Board and the
Lead Director, shall preside at all meetings of the Board in the absence of the
Chairman of the Board and the Lead Director, shall have all lawful powers
necessary to conduct the general and active management of the business of the
Corporation and shall see that all orders and resolutions of the Board are
carried into effect.  He or she shall execute bonds, mortgages and other
contracts requiring a seal, under the seal of the Corporation, except where
required or permitted by law to be otherwise signed and executed and except
where the signing and execution thereof shall be expressly delegated by the
Board to some other officer or agent of the Corporation.
 
5.9  The President.  The President, shall in the absence of the Chief Executive
Officer or in the event of his or her disability or refusal to act, perform the
duties of the Chief Executive Officer, and when so acting, shall have the powers
of and subject to all the restrictions upon the Chief Executive Officer.  The
President shall perform such other duties and have such other powers as may from
time to time be prescribed for them by the Board, the Chief Executive Officer,
the Chairman of the Board or these Bylaws.
 
5.10     The Executive Vice President.  The Executive Vice President (or in the
event there be more than one, the Executive Vice Presidents in the order
designated by the directors, or in the absence of any designation, in the order
of their election), shall, in the absence of the President or in the event of
his or her disability or refusal to act, perform the duties of the President,
and when so acting, shall have the powers of and subject to all the restrictions
upon the President.  The Executive Vice President(s) shall perform such other
duties and have such other powers as may from time to time be prescribed for
them by the Board, the Chief Executive Officer, the Chairman of the Board or
these Bylaws.
 
5.11  The Vice President.  The Vice President (or in the event there be more
than one, the Vice Presidents in the order designated by the directors, or in
the absence of any designation, in the order of their election), shall, in the
absence of the President and any Executive Vice President or in the event of
their disability or refusal to act, perform the duties of the President, and
when so acting, shall have the powers of and subject to all the restrictions
upon the President.  The Vice President(s) shall perform such other duties and
have such other powers as may from time to time be prescribed for them by the
Board, the Chief Executive Officer, the Chairman of the Board or these Bylaws.
 
 
-10-

--------------------------------------------------------------------------------

 
5.12  The Secretary.  The Secretary shall attend all meetings of the Board and
the stockholders and record all votes and the proceedings of the meetings in a
book to be kept for that purpose and shall perform like duties for the standing
committees, when required.  The Secretary shall give, or cause to be given,
notice of all meetings of stockholders and special meetings of the Board, and
shall perform such other duties as may from time to time be prescribed by the
Board, the Chairman of the Board or the Chief Executive Officer, under whose
supervision he or she shall act.  The Secretary shall have custody of the seal
of the corporation, and the Secretary, or an Assistant Secretary, shall have
authority to affix the same to any instrument requiring it, and, when so
affixed, the seal may be attested by his or her signature or by the signature of
such Assistant Secretary.  The Board may give general authority to any other
officer to affix the seal of the corporation and to attest the affixing thereof
by his or her signature.  The Secretary shall keep, or cause to be kept, at the
principal executive office or at the office of the corporation's transfer agent
or registrar, as determined by resolution of the Board, a share register, or a
duplicate share register, showing the names of all stockholders and their
addresses, the number and classes of shares held by each, the number and date of
certificates issued for the same and the number and date of cancellation of
every certificate surrendered for cancellation.
 
5.13  The Assistant Secretary.  The Assistant Secretary, or if there be more
than one, the Assistant Secretaries in the order designated by the Board (or in
the absence of any designation, in the order of their election) shall, in the
absence of the Secretary or in the event of his or her inability or refusal to
act, perform the duties and exercise the powers of the Secretary and shall
perform such other duties and have such other powers as may from time to time be
prescribed by the Board.
 
5.14  The Chief Financial Officer.  The Chief Financial Officer shall have the
custody of the Corporate funds and securities and shall keep full and accurate
accounts of receipts and disbursements in books belonging to the
corporation.  The Chief Financial Officer shall have all lawful powers necessary
to open and close accounts with banks and other financial institutions for the
deposit of moneys and other valuable effects in the name and to the credit of
the corporation.  In conjunction with the Chief Executive Officer, the Chief
Financial Officer shall have all lawful powers necessary to borrow money and
obtain other credit accommodations including, but not limited to, the authority
to mortgage or pledge as collateral the corporation's assets.  The Chief
Financial Officer shall disburse the funds of the corporation as may be ordered
by the Board, taking proper vouchers for such disbursements, and shall render to
the Chief Executive Officer and the Board, at its regular meetings, or when the
Board so requires, an account of all his or her transactions as Chief Financial
Officer and of the financial condition of the corporation.

 
-11-

--------------------------------------------------------------------------------

 

ARTICLE 6


Stock Certificates
 
6.1  Certificates for Shares.  The shares of the corporation shall be
represented by certificates or shall be uncertificated.  Certificates shall be
signed by, or in the name of the corporation by, the Chairman of the Board, the
Chief Executive Officer, the President, an Executive Vice President or a Vice
President and by the Chief Financial Officer, the Secretary or an Assistant
Secretary of the corporation.
 
Within a reasonable time after the issuance or transfer of uncertificated stock,
the corporation shall send to the registered owner thereof a written notice
containing the information required by the General Corporation Law of the State
of Delaware or a statement that the corporation will furnish without charge to
each stockholder who so requests the powers, designations, preferences and
relative participating, optional or other special rights of each class of stock
or series thereof and the qualifications, limitations or restrictions of such
preferences and/or rights.
 
6.2  Signatures on Certificates.  Any or all of the signatures on a certificate
may be a facsimile.  In case any officer, transfer agent or registrar who has
signed or whose facsimile signature has been placed upon a certificate shall
have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the corporation with the same effect
as if he or she were such officer, transfer agent or registrar at the date of
issue.
 
6.3  Transfer of Stock.  Upon surrender to the corporation or the transfer agent
of the corporation of a certificate of shares duly endorsed or accompanied by
proper evidence of succession, assignation or authority to transfer, it shall be
the duty of the corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its
books.  Upon receipt of proper transfer instructions from the registered owner
of uncertificated share, such uncertificated shares shall be canceled and
issuance of new equivalent uncertificated shares or certificated shares shall be
made to the person entitled thereto and the transaction shall be recorded upon
the books of the corporation.
 
6.4  Registered Stockholders.  The corporation shall be entitled to recognize
the exclusive right of a person registered on its books as the owner of shares
to receive dividends, and to vote as such owner, and to hold liable for calls
and assessments a percent registered on its books as the owner of shares, and
shall not be bound to recognize any equitable or other claim to or interest in
such share or shares on the part of any other person, whether or not it shall
have express or other notice thereof, except as otherwise provided by the laws
of Delaware.
 
6.5  Lost, Stolen or Destroyed Certificates.  The Board may direct that a new
certificate or certificates be issued to replace any certificate or certificates
theretofore issued by the corporation alleged to have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
the certificate of stock to be lost, stolen or destroyed.  When authorizing the
issue of a new certificate or certificates, the Board may, in its discretion and
as a condition precedent to the issuance thereof, require the owner of the lost,
stolen or destroyed certificate or certificates, or his or her legal
representative, to advertise the same in such manner as it shall require, and/or
to give the corporation a bond in such sum as it may direct as indemnity against
any claim that may be made against the corporation with respect to the
certificate alleged to have been lost, stolen or destroyed.
 
 
-12-

--------------------------------------------------------------------------------

 
ARTICLE 7
 
General Provisions
 
7.1  Dividends.  Dividends upon the capital stock of the corporation, subject to
any restrictions contained in the General Corporation Law of the State of
Delaware or the provisions of the Restated Certificate of Incorporation, if any,
may be declared by the Board at any regular or special meeting.  Dividends may
be paid in cash, in property or in shares of the capital stock, subject to the
provisions of the Restated Certificate of Incorporation.
 
7.2  Dividend Reserve.  Before payment of any dividend, there may be set aside
out of any funds of the corporation available for dividends such sum or sums as
the directors from time to time, in their absolute discretion, think proper as a
reserve or reserves to meet contingencies, or for equalizing dividends, or for
repairing or maintaining any property of the corporation, or for such other
purpose as the directors shall think conducive to the interest of the
corporation, and the directors may modify or abolish any such reserve in the
manner in which it was created.
 
7.3  Checks.  All checks or demands for money and notes of the corporation shall
be signed by such officer or officers or such other person or persons as the
Board may from time to time designate.
 
7.4  Corporate Seal. The Board may provide a suitable seal, containing the name
of the corporation, which seal shall be in charge of the Secretary.  If and when
so directed by the Board or a committee thereof, duplicates of the seal may be
kept and used by the Chief Financial Officer or by any Assistant Secretary.
 
7.5  Execution of Corporate Contracts and Instruments.  The Board, except as
otherwise provided in these Bylaws, may authorize any officer or officers, or
agent or agents, to enter into any contract or execute any instrument in the
name of and on behalf of the corporation; such authority may be general or
confined to specific instances.  Unless so authorized or ratified by the Board
or within the agency power of an officer, no officer, agent or employee shall
have any power or authority to bind the corporation by any contract or
engagement or to pledge its credit or to render it liable for any purpose or for
any amount.
 
7.6  Representation of Shares of Other Corporations.  The Chief Executive
Officer, President, any Executive Vice President or any Vice President or the
Chief Financial Officer, the Secretary or any Assistant Secretary of this
corporation is authorized to vote, represent and exercise on behalf of this
corporation all rights incident to any and all shares of any corporation or
corporations standing in the name of this corporation.  The authority herein
granted to said officers to vote or represent on behalf of this corporation any
and all shares held by this corporation in any other corporation or corporations
may be exercised either by such officers in person or by any other person
authorized so to do by proxy or power of attorney duly executed by said
officers.
 
 
-13-

--------------------------------------------------------------------------------

 
ARTICLE 8
 
Miscellaneous
 
8.1  Stock Options and Toxic Securities.  Unless approved by the holders of a
majority of the shares entitled to vote at a duly convened meeting of
stockholders, the corporation shall not:
 
                                (i) grant any stock option, including stock
appreciation right, with an exercise price that is less than 100% of the fair
market value of the underlying stock on the date of grant;
 
(ii) reduce the exercise price of any stock option, including stock appreciation
right, outstanding or to be granted in the future; cancel and re-grant options
at a lower exercise price (including entering into any “6 month and 1 day”
cancellation and re-grant scheme), whether or not the cancelled options are put
back into the available pool for grant; replace underwater options with
restricted stock in an exchange, buy-back or other scheme; or replace any
options with new options having a lower exercise price or accelerated vesting
schedule in an exchange, buy-back or other scheme;
 
(iii) sell or issue any security of the corporation convertible, exercisable or
exchangeable into shares of common stock, having a conversion, exercise or
exchange price per share which is subject to downward adjustment based on the
market price of the common stock at the time of conversion, exercise or exchange
of such security into common stock (except for appropriate adjustments made to
give effect to any stock splits or stock dividends); or
 
(iv) enter into (a) any equity line or similar agreement or arrangement; or
(b) any agreement to sell common stock (or any security convertible, exercisable
or exchangeable into shares of common stock ("Common Stock Equivalent")) at a
per share price (or, with respect to a Common Stock Equivalent, at a conversion,
exercise or exchange price, as the case may be ("Equivalent Price")) that is
fixed after the execution date of the agreement, whether or not based on any
predetermined price-setting formula or calculation method.  Notwithstanding the
foregoing, however, a price protection clause shall be permitted in an agreement
for sale of common stock or Common Stock Equivalent, if such clause provides for
an adjustment to the price per share of common stock or, with respect to a
Common Stock Equivalent, to the Equivalent Price (provided that such price or
Equivalent Price is fixed on or before the execution date of the agreement) (the
"Fixed Price”) in the event that the corporation, during the period beginning on
the date of the agreement and ending no later than ninety (90) days after the
closing date of the transaction, sells shares of common stock or Common Stock
Equivalent to another investor at a price or Equivalent Price, as the case may
be, below the Fixed Price.
 
 
-14-

--------------------------------------------------------------------------------

 
8.2  Amendments.  The Board of Directors is expressly empowered to adopt, amend
or repeal these Bylaws, provided, however, that any adoption, amendment or
repeal of these Bylaws by the Board of Directors shall require the approval of
at least sixty-six and two-thirds percent (66-2/3%) of the total number of
authorized directors (whether or not there exist any vacancies in previously
authorized directorships at the time any resolution providing for adoption,
amendment or repeal is presented to the board).  The stockholders shall also
have power to adopt, amend or repeal these Bylaws, provided, however, that in
addition to any vote of the holders of any class or series of stock of this
corporation required by law or by the Restated Certificate of Incorporation of
this corporation, the affirmative vote of the holders of more than fifty percent
(50%) of the voting power of all of the then outstanding shares of the stock of
the corporation entitled to vote generally in the election of directors, voting
together as a single class, shall be required for such adoption, amendment or
repeal by the stockholders of any provisions of these Bylaws.  Notwithstanding
the foregoing sentence, the affirmative vote of the holders of at least
sixty-six and two-thirds percent (66-2/3%) of the voting power of all of the
then outstanding shares of the stock of the corporation entitled to vote
generally in the election of directors, voting together as a single class, shall
be required for the amendment or repeal of Article 3.1 of these Bylaws.
 
Notwithstanding the foregoing paragraph or any provision of the Restated
Certificate of Incorporation, Section 8.1 of these Bylaws may only be amended or
repealed by the affirmative vote of the holders of a majority of the shares of
the stock of the corporation entitled to vote at a duly convened meeting of
stockholders.
 
 
-15-

--------------------------------------------------------------------------------

 

